461 So.2d 142 (1984)
The CITY OF DELRAY BEACH, Appellant,
v.
Shalanda WATTS, a Minor by and through Her Natural Mother and Next Friend, Naomi Williams and Naomi Williams, Individually, Gerome Gholston, Owner and Progressive American Insurance Company, Etc., et al., Appellees.
No. 83-2106.
District Court of Appeal of Florida, Fourth District.
November 21, 1984.
Rehearing Denied January 21, 1985.
Steven R. Berger and Amy N. Dean of Steven R. Berger, P.A., and Peterson & Fogarty, P.A., Miami, for appellant.
Gary E. Garbis of Gary E. Garbis, P.A., Miami, for appellees.
PER CURIAM.
We reverse because the placement of the garbage dumpster was a planning-level decision of the City thereby entitling it to sovereign immunity and, further, no exception was created because the dumpster did not constitute a known danger not readily apparent to potential victims or a hidden trap or danger. The dumpster and its location, and whatever danger they created, were open and obvious. Payne v. Broward Co., 461 So.2d 63 (Fla. 1984); City of St. Petersburg v. Collom, 419 So.2d 1082 (Fla. 1982); and Department of Transportation v. Neilson, 419 So.2d 1071 (Fla. 1982).
Reversed.
HERSEY and WALDEN, JJ., and GREEN, OLIVER L., Jr., Associate Judge, concur.